William B. Hoffman, Judge,
concurring.
{¶ 49} I concur in the majority’s analysis and disposition of appellant’s fourth assignment of error.
{¶ 50} I generally concur in the majority’s analysis and disposition of appellant’s first and second assignments of error. My only disagreement concerns the figures used by the majority to determine in ¶ 21 whether the 10 percent threshold test has been met.
{¶ 51} I believe that the appropriate comparison as to whether a 10 percent deviation exists should be between the new guideline amount and the previous guideline amount, not the previous deviated amount. In the case sub judice, the previous guideline amount established in the July 10, 2008 support order was $270.97 per month. When comparing that amount to the present guideline amount, the 10 percent threshold test is met.
{¶ 52} That is not to suggest that the failure to incur the travel expenses that precipitated the previous downward deviation, standing alone, cannot be considered in determining whether the 10 percent threshold has been satisfied. Such a fact can and should be considered in arriving at the new guideline amount.
{¶ 53} In the case sub judice, not only did appellant fail to incur the anticipated travel expenses that had resulted in the downward deviation from the prior guideline amount, but also appellant’s income had significantly increased. As does the majority, I find that the 10 percent threshold has been met in this case.
{¶ 54} I concur in judgment only as to the majority’s disposition of appellant’s third assignment of error. I am not convinced that child-support obligations are necessarily separate and distinct from visitation issues. The case sub judice serves as a case in point as the original downward deviation was based upon expenses anticipated to be incurred in exercising visitation. There may exist other visitation circumstances that would justify deviation from the child-support guidelines.2

. I do not understand the majority’s application of the invited-error doctrine to the issue raised herein.